Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16 and 20 have been amended
Claims 18 and 19 have been canceled.
Claims 32-35 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ishida [US Pat# 5,202,597].

Regarding claim 16, Ishida shows A drive unit for driving a transmission unit of an actuator, comprising:
an alignment element (6) that is engageable with a mating element (the tip portion of shaft 5 that engage with element 6) of the transmission unit to be driven, wherein the mating element is part of a transmission pin of the transmission unit.
the alignment element (6) is one of directly attached and indirectly attached to the
housing of the drive unit (see fig 1).
Regarding claim 17, Ishida shows further comprising: a drive element (1); and
a drive axle (axle of 3) connected to the drive element, wherein:
the alignment element (6) and the drive axle (axle of 3) are aligned in parallel in respective longitudinal directions of the alignment element (6) and the drive axle (axle of 3), and the .


Claims 20-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Elking [US Pub# 2015/0135873].

Regarding Claim 20: Elking shows an actuator, comprising: a transmission unit; and
a drive unit (74) for driving the transmission unit of an actuator, wherein:
the drive unit includes an alignment element (70) engaged with a mating element (66) of the transmission unit to be driven, and the mating element (70)  is part of a transmission pin (72) of the transmission unit.
the alignment element (70) is one of directly attached and indirectly attached to the
housing of the drive unit (see fig 1).

Regarding Claim 21: wherein the alignment element (70) and the mating element (66) are complementary to one another (see fig 4).

Regarding Claim 22: Elking shows wherein the alignment element (70) and the mating element (66) are complementary in such a way that one of:
the alignment element (70) is provided as plug-like (see fig 4) and the mating element is provided as socket-like ( see fig 4), the alignment element (70) being at least partly accommodated in the mating element (66), and the alignment element (70) is provided as socket-

Regarding Claim 23: Elking shows a space is established by a parallel offset of the alignment element (70) of the drive unit relative to a drive axle (32) of the drive unit,
a separation between a drive element (the motor 74) and a transmission element (36) is capable of being established as a result of the established space and of the engagement of the alignment element (70) with the mating element (66) of the transmission pin (52a/52b), and the transmission element (62) is situated on the transmission pin and is driveable with the aid of the drive element (75).

Regarding Claim 24: Elking shows the mating element (66) is engaged with the alignment element (70) in an area between the drive unit (75) and the transmission unit (62), and the area is sealed with the aid of a sealing element (51) in a media-tight manner.

Regarding Claim 25: Elking shows wherein the sealing element (51) is situated around the mating element (66).

Regarding Claim 26: Elking shows wherein the sealing element (51) is situated around the alignment element when the alignment element (70) is engaged with the mating element (66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Elking [US Pub# 2015/0135873] in view of Wilkes [US Pub# 2009/0294205].
Regarding claims 27-28 and 30: Elking shows wherein the mating element (66) and the sealing element (51, see fig 3) are covered by a cap (57). wherein:the cap (57) includes a step-like design including an annular surface ( the lower portion of cap 57) and a circular surface ( the top portion of cap 57) ,the circular surface covers the mating element (66), and the annular surface covers at least partly the sealing element (51, see fig 3).
Elking does not explicitly show wherein the sealing element is situated between a housing wall of the drive unit and a housing wall of the transmission unit. wherein the mating element and the sealing element are covered by a cap. wherein the sealing element is situated between a housing wall of the transmission unit and one of a housing wall of the drive unit and motor flange of the drive unit. However Wilkes shows the sealing element (see claim 14) is situated between a housing wall of the drive unit and a housing wall of the transmission unit (see fig1 and claim 14). wherein the sealing element is situated between a housing wall (100) of the transmission unit and one of a housing wall of the drive unit and motor flange of the drive unit (130/110, see fig 7).
It would have been obvious to someone having ordinary skill at the time of the effective filling date to have implemented a cap and a sealing between the drive unit and the transmission unit to prevent motor contamination (such as dust, oil, etc).

Claims 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Elking [US Pub# 2015/0135873].


Regarding claim 31: Elking discloses drive unit for driving a transmission unit of an actuator, comprising:
an alignment element (70) that is engageable with a mating element (66) of the transmission unit to be driven, wherein one end of a transmission pin (52b) of the transmission unit protrudes through an opening in a housing wall of the transmission unit (see fig 4) in a direction of the drive unit, and wherein the mating element (66) is formed at the end of the transmission pin (52b) of the transmission unit.
Regarding claim 32: Elking discloses further comprising: a drive element (28, See fig 3); and
a drive axle (32) connected to the drive element, wherein: the alignment element (70) and the drive axle are aligned in parallel in respective longitudinal directions of the alignment element (70) and the drive axle, and the alignment element (70) and the drive axle (32) are offset relative to one another, and an alignment in the longitudinal direction of the drive axle and in the longitudinal direction of the alignment element  (70) corresponds to an assembly direction of the drive unit with respect to the transmission unit.

Regarding claim 33: Elking discloses wherein the alignment element (70) and the mating element (66) are complementary to one another (see fig 4).

Regarding Claim 34: Elking dislcoses wherein the alignment element (70) and the mating element (66) are complementary in such a way that one of:

Regarding Claim 35: Elking shows the mating element (66) is engaged with the alignment element (70) in an area between the drive unit and the transmission unit (62), and the area is sealed with the aid of a sealing element (51) in a media-tight manner.

Response to Arguments
Applicant's arguments filed on 07/26/2021 have been fully considered but they are not persuasive. 
In response to applicant argument that Ishida does not disclose the alignment element is not part of the housing,  The claims language of claim 1 recites “…wherein one of:
the alignment element is part of a housing of the drive unit, and the alignment element is one of directly attached and indirectly attached to the housing of the drive unit….” Under the broadest reasonable interpretation the alignment element can be part of the housing or directly or indirectly attached to the housing of the drive unit 
Ishida satisfies one of the two above limitation, the alignment element (6) is one of directly attached and indirectly attached to the housing of the drive unit (see fig 1).
The added new claims are addressed in the detailed above office action.


    PNG
    media_image1.png
    836
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    942
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    824
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    858
    651
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3658